DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6 May 2022, with respect to the informality objections, and the rejections under 35 U.S.C. 102, 103, and 112 have been fully considered and are persuasive in light of the amendments to the claims.  Particularly with respect to claim 12, applicant contends Smith fails to disclose the two ends and support portion comprise a uniform cross-sectional material of the strip as Smith discloses varied width along the length of the strip (Figure 2B). Smith discloses the hoop of the anchor is crushed down to pinch the end of the implant between the side walls (72, 76) and the hoop base (82), then the hoop is melted to the bottom of the elongated flat surface of the anchor (Figure 3B; [0117]). Accordingly, Smith does not teach the cross-sectional material of the end portions pinched and melted in the hoop of the anchor remain uniform when thermoset. Applicant’s arguments pertaining to the amendments to claim 12 in light of Smith’s disclosure are persuasive. The rejections of 7 March 2022 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-23 are allowed for the reasons noted in the prior Office action and the persuasive arguments noted above in light of the amendments to the claims, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791